SPAETH, Judge
(concurring):
I agree that the evidence was insufficient to sustain appellant’s adjudication for delinquent conduct in the nature of a burglary. For this reason the Commonwealth is barred from another attempt to adjudicate appellant on the basis of this conduct. See Helman Appeals, 230 Pa.Super. 484, 327 A.2d 163 (1974) (juveniles discharged where evidence insufficient to support adjudication of delinquency). However, appellant had been under the supervision of the juvenile court for almost a year prior to the incident involved here. Naturally, his discharge from the present charges does not entitle him to a discharge from the custody of the juvenile court that was lawfully obtained because of other, prior conduct. Since I understand this to be the purport of the majority’s order, I concur.
CERCONE, P. J., and PRICE, J., join in this concurring statement.